Citation Nr: 0933935	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  05-31 028	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for left knee tricompartmental degenerative joint disease.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO decision, which 
granted a claim for service connection for tricompartmental 
degenerative joint disease with moderate joint space 
narrowing in the medial compartment of the left knee, and 
assigned an evaluation of 10 percent, effective February 26, 
2004. 

In February 2008, the Board issued a decision in this appeal, 
which, in part, increased the evaluation of the Veteran's 
left knee tricompartmental degenerative joint disease from 10 
percent to 40 percent, effective October 7, 2005.  The Board 
denied an initial disability rating in excess of 10 percent 
for the period prior to October 7, 2005.

In April 2008, a Deputy Vice Chairman of the Board ordered 
reconsideration of that portion of the Board's February 2008 
decision that adjudicated the claim for a higher initial 
rating for the Veteran's left knee tricompartmental 
degenerative joint disease.  See 38 U.S.C.A. § 7103(b) (West 
2002).  This issue was reconsidered by the Board in an August 
2008 decision. 

In the August 2008 determination, the Board denied the matter 
on appeal.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2009, the Court issued an order granting a January 
2009 joint motion to remand (JMR) the appeal to the Board.  
The appeal was returned to the Board for action consistent 
with the January 2009 JMR and the Court order.


FINDING OF FACT

The Veteran's service-connected left knee tricompartmental 
degenerative joint disease is manifested by range of motion 
of 3 to 100 degrees with moderate pain, moderate weakness and 
fatigue, but no incoordination upon repeated range of motion, 
and no evidence of instability or subluxation.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for left knee tricompartmental degenerative joint 
disease have not been met.  See 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).
	
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
 (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In particular, the Board 
notes an evidence development letter dated in April 2004, in 
which the RO advised the Veteran of the evidence needed to 
substantiate his claim for service connection.  The Veteran 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  The Veteran was further 
advised to inform the RO if there was any other evidence or 
information that he believes pertains to his claim.  A June 
2006 letter to the Veteran also included notice as to the 
type of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.  His claim 
for a higher initial rating was subsequently readjudicated in 
a Supplemental Statement of the Case.  

More recently, the Court has held that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service and VA medical records are 
in the file.  The Veteran has at no time referenced 
outstanding, available records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  

The Veteran was provided a medical examination for his left 
knee tricompartmental degenerative joint disease most 
recently in October 2005.  Although the Board's previous 
decision was vacated and remanded based on inadequate 
reasoning with respect to the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202, 205-206 (1995), there was no 
indication in the JMR that the parties felt that the 
Veteran's last VA examination was in any way inadequate or 
incomplete, and there has since been no additional argument 
submitted by the Veteran or his representative  asserting 
that the last examination was inadequate.  In fact, the only 
statement received from either the Veteran or his attorney 
since his case has been returned to the Board is a signed 
statement from the Veteran indicating that he has nothing 
further to submit and requesting that the Board proceed 
immediately with readjudication of his appeal.  

Upon review, the Board again finds this examination report to 
be thorough and consistent with contemporaneous VA treatment 
records.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2008).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.  As will be 
discussed in greater detail below, the examination in this 
case, in addition to the treatment records and the Veteran's 
own lay statements, provide an adequate record upon which to 
base a decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board will now proceed to readjudicate the veteran's 
claim in light of the concerns raised in the joint motion.  
At the outset of this discussion, the Board notes that it is 
mindful of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by 
the Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 
7104(d)(1)...[a] remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis herein has been undertaken with that 
obligation in mind.

However, although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
this case, as the Veteran timely appealed the rating 
initially assigned for his service-connected left knee 
tricompartmental degenerative joint disease within one year 
of the notice of the establishment of service connection for 
this disability, VA must consider whether the Veteran is 
entitled to "staged" ratings to compensate him for times 
since filing his claim when his disability may have been more 
severe than at other times during the course of his appeal.  
See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The Veteran has been assigned an evaluation of 10 percent 
under Diagnostic Codes 5260-5010 for his service-connected 
left knee tricompartmental degenerative joint disease, 
effective February 26, 2004.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.

Thus, the basis of the Veteran's 10 percent rating is 
Diagnostic Code 5010, which addresses the issue of arthritis 
due to trauma.  Under that code, traumatic arthritis, when 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2008).  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2008).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2008).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2008).

According to Diagnostic Code 5260, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees; a 20 
percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned 
for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a 
(2008).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Veteran underwent a VA examination most recently in 
October 2005.  As explained in the previous Board decision, 
two reports of this examination are of record, and each 
report is identical except for range of motion findings.  The 
first copy associated with the record reveals that range of 
motion for the left knee was recorded as 30 to 1000 degrees, 
and the second copy reveals that range of motion was recorded 
as 3 to 100 degrees.  Notes from the RO indicate that the 
first copy printed up with additional zeros at the end of 
each number, and that the examiner actually found range of 
motion to be from 3 to 100.  Thus, the second copy appears to 
be the accurate report.

Both copies otherwise indicate findings of moderate 
degenerative joint disease and tricompartmental disease of 
both knees.  During this examination, the Veteran complained 
of stiffness, pain, and flare-ups during cold weather and 
activity.  He stated that his left knee never feels any 
better.  In addition, repeated range of motion exercises 
showed moderate pain, moderate weakness and fatigue, with no 
incoordination.  Pain with repetitive use was noted as the 
major functional impact.  The examiner could not determine 
additional limitation following repetitive use during flare-
ups without resorting to mere speculation. 

The claims folder also contains a VA examination report from 
June 2004.  In this examination report, the Veteran 
complained of constant pain and that his knees give way.  He 
stated that flare-ups do not occur because his knees hurt all 
of the time.  The Veteran's range of motion was recorded as 0 
to 120 degrees.  The examiner noted that there was no soft-
tissue swelling, discoloration, or evidence of effusion.  He 
also noted that the Veteran's knees did not appear to be 
unstable.  The Veteran was diagnosed with a 
musculoligamentous strain.  Repeated range of motion 
exercises revealed complaints of moderate pain, mild to 
moderate weakness, and mild to moderate fatigability, with no 
incoordination.    

Recent VA treatment records do not show current treatment for 
this disability. 

As the Veteran's flexion has not been reported as being 
limited beyond 100 degrees and his extension has not been 
reported as being limited beyond 3 degrees, he does not meet 
the criteria for a compensable evaluation under either 
Diagnostic Codes 5260 or 5261 at any time during the pendency 
of this appeal.  See Fenderson, Hart, supra.

The Board has considered alternative avenues through which 
the Veteran may obtain an increased disability rating.  
Diagnostic Code 5257 addresses the issue of impairment of the 
knee in the form of recurrent subluxation or lateral 
instability; however, there is no evidence in the record that 
indicates any recurrent subluxation or lateral instability of 
the Veteran's left knee.  See VA examination reports, June 
2004 and October 2005.  The Board notes that the Veteran 
complained at the June 2004 VA examination that his knees 
give way, but Lachman's and McMurray's tests were both found 
to be negative, and the subsequent October 2005 examination 
was also entirely negative for evidence of instability.  
Therefore, the Board concludes that a separate, compensable 
rating is not warranted under Diagnostic Code 5257. 

The Board further finds that there is no evidence that the 
Veteran has left knee locking or joint effusion such as to 
warrant a separate rating under Diagnostic Codes 5258.  The 
remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (for genu recurvatum).  
However, as there is no evidence of record showing that the 
Veteran has ankylosis of the knee, impairment of the tibia 
and fibula, or acquired, traumatic genu recurvatum, these 
diagnostic codes are also not applicable.

Pursuant to the instructions contained in the JMR, the Board 
has once again considered whether a higher disability rating 
is warranted based on additional functional loss, as 
contemplated by the Court's holding under Deluca.  As noted, 
the October 2005 VA examination report revealed clinical 
findings of pain, weakness, and fatigue, but no 
incoordination, and the examiner specifically indicated that 
the major functional impact came from pain on repetitive use.  
These findings are consistent with the earlier VA examination 
in June 2004 in which it was noted that the Veteran 
complained of pain, weakness, and fatigability, but no 
incoordination.  That examiner also commented that there was 
some additional limitation following repetitive use; however, 
neither the June 2004 or October 2005 VA examiner was willing 
to speculate as to the precise degree of additional 
limitation of motion that would be present during flare-ups.  
The Veteran himself has consistently complained of symptoms 
such as pain and weakness in his knee.

In this case, the Board acknowledges that the evidence 
demonstrates some functional impairment due to the Veteran's 
service-connected left knee disability, particularly 
resulting from symptoms such as pain, weakness, and 
fatigability.  However, although the October 2005 VA examiner 
found that this disability prevented engaging in sports or 
exercise, the examiner also concluded that it had only a mild 
impact on chores or recreation, and there was no impact on 
his ability to travel or engage in any of the regular 
activities of daily living, such as shopping, dressing, or 
grooming.  Although it was noted that the disabilities that 
were the subject of this examination (which included both 
shoulders and both knees) had a significant effect on his 
occupational activities, and that he relied on hired hands to 
do most of the labor, it was also noted that he did still 
engage in limited tractor work at his ranch job.

Thus, while the Veteran does experience additional functional 
loss due to symptoms such as pain and weakness, the Board 
believes that the 10 percent currently assigned specifically 
contemplates the degree of disability shown by the record.  
As noted, the Veteran has repeatedly demonstrated an 
otherwise noncompensable degree of limitation of motion on 
examination, and although the October 2005 did note findings 
of weakness and fatigability consistent with the Veteran's 
complaints, the biggest factor was found to be pain on 
repetitive use.  Diagnostic Code 5010, under which the 
Veteran's current 10 percent is assigned, specifically 
contemplates an otherwise noncompensable degree of limitation 
of motion accompanied by objective evidence of symptoms that 
would cause additional functional impairment, such as painful 
motion.  Therefore, while functional loss is certainly 
present as a consequence of his knee disability, the Board 
finds that it is of the sort already contemplated by the 10 
percent assigned under Diagnostic Code, and that the greater 
weight of the evidence discussed above is against a higher 
evaluation as contemplated by the Court in Deluca.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Saccharate v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, as 
discussed above; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  The Board notes 
that the examiner at the October 2005 VA examination stated 
that the Veteran's bilateral knee and bilateral shoulder 
disabilities had "significant" occupational effects; 
however, it was also noted that he had been assigned 
different duties and remained employed in ranching.  The 
Board notes that the 10 percent schedular rating itself is 
recognition that industrial capabilities are impaired, but 
the evidence does not show that the manifestations of the 
Veteran's left knee disability are outside those contemplated 
by the schedule criteria, or that this disability, by itself, 
is so severe as to cause marked interference with his 
employment.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is also not for application.  Fenderson, Hart, supra.






ORDER

Entitlement to an initial evaluation in excess of 10 percent 
disabling for left knee tricompartmental degenerative joint 
disease is denied.  



__________________________________     
_______________________________
            MICHAEL LANE                                               
MICHAEL  A. HERMAN 
               Veterans Law Judge,                                       
Acting Veterans Law Judge
           Board of Veterans' Appeals                               
Board of Veterans' Appeals



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals















 Department of Veterans Affairs


